EXHIBIT 10.1

 

CONTRACT FOR THE TRANSFER OF A PATENT INVENTION AND SCIENTIFIC COLLABORATION

This Agreement is made in Athens as of January 31, 2007.

BETWEEN THE UNDERSIGNED:

Mr. Alexandre Vamvakides, residing in Paris, France 

Hereinafter called the Assignor,

OF THE FIRST PART

AND

Anavex Life Sciences Corp., a company organized and existing under the laws of
the State of Nevada and having its head office 14 Rue Kleberg, Geneva
Switzerland, duly represented by Harvey Lalach acting in the capacity of
President and Director.

Hereinafter called the Assignee,

OF THE SECOND PART

THE FOLLOWING IS ESTABLISHED AND AGREED:

PRELIMINARY

1. The Assignor is the inventor and the only and exclusive beneficiary and owner
of:

a)  Greek Patent no 1002616/ February 20, 1997 (Application registered in the
Greek National Office of Industrial Property on February 21, 1996 under the
number  960100061) and title: “Synthesis and method of synthesis of molecule
Tetrahydro - N,N - dimethyl - 2,2 - diphenyl - 3 - furanemethanamine (AE 37),
with anticonvulsant, antidepressant and nootropic activity”.

b) Greek Patent no 1004208/ April 4, 2003 (Application registered in the Greek
National Office of Industrial Property on October 15, 2001 under the number
20010100476) and title: “Aminotetrahydrofuran derivatives,
muscarinic/sigma/sodium channel ligands, with synergic

 

-1-

 


--------------------------------------------------------------------------------



 

sigma/muscarinic (neuroactivating) and sigma/sodium channel (neuroprotective)
components, as prototypical activating – neuroprotectors and neuroregenerative
drugs”.

c) Greek Patent no 1004868/ April 26, 2005 (Application registered in the Greek
National Office of Industrial Property on April 22, 2003 under the number
20030100190) and title: “Aminotetrahydrofuran derivatives,
muscarinic/sigma/sodium channel ligands, ortho-and allo-sterically operating, as
prototypical neuromodulating and neuroregenerative drugs”.

d) Greek Patent application no 20070100020/January 17, 2007. Registered in the
Greek National Office of Industrial Property under the title: “New sigma (s)
receptor ligands with anti-apoptotic and/or pro-apoptotic properties over
cellular biochemical mechanisms, with neuroprotective, anti-cancer,
anti-metastatic and anti-(chronic) inflammatory action”.

Hereinafter called the Patents.

2. The Assignee has shown an interest for the acquisition of the entire and full
property of all the rights on the aforesaid Patents and now declares its
decision to participate with the inventor in a general project aiming to the
improvement of the inventions, with a view to maximize their industrial and
commercial potential.

3.  It is expressly stated that the present agreement and the transfers of the
aforesaid Patents are agreed in prospect of the Assignee’s participation and
involvement with the Assignor in a general project of scientific researches and
experiments as above.

4. The parties agree that the term “Patent or Patents” used bellow covers the
inventions which are the object of the Patent applications, their modifications
– improvements and enhancements that will occur in the future and also their
international extensions.

5. In the meaning of this agreement, enhancements and/or improvements refers to
any enhancement, improvement and/or modification which can be the subject of a
Patent application, is contributed by one of the parties to pre- existing Patent
and is legally linked to it, that is to say can not be subject of any
exploitation without posing a question of forgery and of illegal imitation of
one of the claims of the existing Patents.

 

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

AND THE FOLLOWING HAS THEREFORE BEEN AGREED:

ARTICLE I - TRANSFER OF PATENTS

1.1.       By the present contract the Assignor, unreservedly and without any
exception, concedes and transfers to the Assignee, which accepts, all the rights
of property and use of the following:

a)  Greek Patent no 1002616/ February 20, 1997 (Application registered in the
Greek National Office of Industrial Property on February 21, 1996 under the
number  960100061) and title: “Synthesis and method of synthesis of molecule
Tetrahydro - N,N - dimethyl - 2,2 - diphenyl - 3 - furanemethanamine (AE 37),
with anticonvulsant, antidepressant and nootropic activity”.

b) Greek Patent no 1004208/ April 4, 2003 (Application registered in the Greek
National Office of Industrial Property on October 15,2001 under the number
20010100476) and title: “Aminotetrahydrofuran derivatives,
muscarinic/sigma/sodium channel ligands, with synergic sigma/muscarinic
(neuroactivating) and sigma/sodium channel (neuroprotective) components, as
prototypical activating – neuroprotectors and neuroregenerative drugs”.

c) Greek Patent no 1004868/ April 26, 2005 (Application registered in the Greek
National Office of Industrial Property on April 22, 2003 under the number
20030100190) and title: “Aminotetrahydrofuran derivatives,
muscarinic/sigma/sodium channel ligands, ortho-and allo-sterically operating, as
prototypical neuromodulating and neuroregenerative drugs”.

d) Greek Patent application no 20070100020/January 17, 2007. Registered in the
Greek National Office of Industrial Property under the title: “New sigma (s)
receptor ligands with anti-apoptotic and/or pro-apoptotic properties over
cellular biochemical mechanisms, with neuroprotective, anti-cancer,
anti-metastatic and anti-(chronic) inflammatory action”.

Including all rights to the Inventions described in the Patents. In addition
Assignor warrants that there are 8 compounds in pre-clinical stages which are
derivatives of the Patents as listed in Schedule “A” attached.

1.2.         Consequently by means of this agreement, the Assignee finds itself
in the position of surrogate owner of all the rights of the Assignor to the
Patent inventions, so that it will have the full and entire ownership and use of
the Patents and the power to use or to exploit it as it pleases.

 

-3-

 


--------------------------------------------------------------------------------



 

 

1.3.       The Assignor warrants as of the date of execution of this contract,
the Patents are free of any right of any third person and from any claim to
ownership, total or partial, of any kind and from any lien, charge, actions or
proceedings. 

1.4.        The present transfer is taking place under the sole guarantee of the
material existence of the Greek Patents.

ARTICLE II – TRANSFER OF TECHNOLOGY - ENHANCEMENTS - IMPROVEMENTS  

2.1.       To fulfill its obligation to participate in the aforesaid general
project of scientific researches and experiments, the Assignee undertakes to
supply all necessary materials, facilities and required duly qualified personnel
to conduct such researches and experiments.

?n particular it undertakes to invest every fiscal year at minimum 200,000 US
dollars for the related scientific researches.

2.2.       It is clearly understood that in case the Assignee fails to supply
the aforesaid materials, facilities and personnel and/or fails to provide on
time the said amount, whatever the reason could be, the Assignor will recover
immediately the full ownership of the Patents and the exclusive rights of use as
it wishes, without any obligation towards the Assignee. All related costs and
expenses would be borne by the sole Assignee.

2.3.         The Assignor will conduct the technical and scientific development
of the Patents and will do so diligently as his main occupation. The Assignor
undertakes to communicate to the Assignee all scientific and/or technical
information, methods, plans and drafts, relating to the Patent inventions and
also the related know-how and samples if any, as soon as it occurs and in
addition will provide a monthly update and progress report on the development of
the Patents on the last day of each annual quarter to the Assignee.

2.4.       The parties undertake to inform each other and to communicate the
results of their researches directed at the modification – improvement and/or
enhancement of the invention covered by the Patents.

2.5.       All and any such improvements – modifications and/or enhancements and
international extensions, from one or the other of the parties, will be the
object of one or more Patent applications in the name of the “Assignee”, as it
bears the costs of research and enhancement in its capacity of applicant and
full owner of the property rights on and from the

 

-4-

 


--------------------------------------------------------------------------------



 

Patent and as well in the name of the Assignor in his capacity of inventor;
however the Assignor does hereby waive any interest in the improvements so long
the Assignee has complied with its obligations set out in this Agreement .

2.6.       For its part, the Assignor undertakes that, on the first request from
the Assignee or its representatives, he will without delay provide any
signatures and supply any documents which may be necessary for the submission
and/or the delivery of Patent applications, either in Greece or abroad.

2.7.       All costs, expenses and fees related to the new Patents and their
international extensions will be borne by the sole Assignee.

ARTICLE III - SCIENTIFIC COLLABORATION AND MISCELLANEOUS

 

3.1.        The Assignor as the sole and exclusive Chief Scientific Director of
the project with view to modify, improve and/or enhance the aforesaid Patents,
undertakes the obligation to conduct, overview, coordinate all and any technical
works, scientific and experimental researches related to the invention and to
follow and supervise the relevant external collaborations in Greece or/and
abroad.

 

3.2.       The Assignor will organize once every two months a coordination and
scientific information meeting related to the inventions and to the evolution of
the technical, scientific and experimental works and investigations related to
the inventions.

 

3.3.       Any other such meeting envisaged by the Assignee will be held only if
justified by new elements occurring from the aforesaid technical, scientific and
experimental works and researches and only on precise matters.

 

 ARTICLE IV - CONFIDENTIALITY

 

4.1.      All information disclosed by the Assignor under this Agreement are
confidential and shall be kept strictly confidential by the Assignee and shall
not be disclosed to any person or company nor be used by the Assignee for any
other purpose than the one of this Agreement, without the prior written consent
of the Assignor, except information:

 

-5-

 


--------------------------------------------------------------------------------



 

 

a)  Which is public knowledge or which becomes public knowledge through no fault
of the Assignee and of its employees;

b)  Which is provided in good faith to the Assignee or to its employees by any
third party who has the right to disclose the same.

4.2.         The Assignee and the Assignor undertakes to keep confidential
towards to any third person, directly or indirectly, after the termination of
the present agreement, any information which eventually where communicate to him
/it during the execution of that agreement.

ARTICLE V: MAINTENANCE IN FORCE- FORGERY- IMITATION

5.1.       The Assignee undertakes to make every effort to maintain in force the
validity of the Patents and especially to pay the relevant taxes to the proper
administration.

5.2.       The Assignee with the full cooperation of the Assignor undertakes to
protect the Inventions against all and any forgery or imitation of the Patents
and especially to introduce without any delay any relevant legal actions.  

All the costs concerning the protection of the patent and the relevant legal
actions will be borne by the Assignee.

5.3.       For its part, the Assignor undertakes that, on the first request from
the Assignee or its representatives, he will, without delay, provide any
signatures and supply any documents which my be necessary for the protection of
the Patents and the Inventions. Assignor will provide whatever assistance is
necessary at no cost to Assignee in any such legal action.

ARTICLE VI - PRICE OF THE TRANSFER AND COLLABORATION

 

The present agreement is concluded and accepted under the following conditions:

 

6.1.        The Assignee will pay to the Assignor a monthly fee in the amount of
US$6,000 during all the period of validity the aforesaid Patents, their
improvements, modifications, enhancements and international extensions or
earlier if this Agreement is terminated earlier pursuant to its terms.

6.2.         In addition to the above that amount the Assignee during the legal
period of validity of the Patents or earlier if this Agreement is terminated,
will pay to the Assignor a royalty of 6.00% on the total amount of any net
income (after taxes, expenses, commissions, sales and

 

-6-

 


--------------------------------------------------------------------------------



 

amortizations) resulting from the exploitation of the rights transferred
according the article 1 realized by the Assignee.

6.3.         The Assignee will pay a one time payment in the amount of US$72.000
on a date to be mutually acceptable by both parties but no later than December
31, 2007.

6.4.        The amounts paid in application of this article will be increased by
the amount of VAT and income taxes, to which the Assignor is subject on the date
of the payment.

6.5.        At the end of each fiscal year the parties will reconcile their
accounts. Once every year, three months after the end of each fiscal year the
Assignor is authorized to verify the accounts of the Assignee and can be
assisted or represented by a Chartered Accountant of his choice.

ARTICLE VII - INTUITU PERSONAE

 

7.1.       The present agreement is conclude intuitu personae and as such is
transferable only with the unanimous decision of the Board of Directors.

 

7.2.       If any term or provision of this Agreement shall, for any reason, be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall be interpreted and construed as if such term or
provision, had never been contained herein.

 

ARTICLE VIII -  TERM (Duration)

 

8.1.       This Agreement shall be effective from the date of transfer of the
legal registration of the Patents in the registry of the Greek National Office
of Industrial Property and unless sooner terminated by mutual consent or
cancelled as provided for here under in this Agreement it shall remain in force
during all the period of legal validity of the initial Patents and of their
modifications, improvements, enhancements and international extensions.

 

-7-

 


--------------------------------------------------------------------------------



 

 

ARTICLE IX - TERMINATION

9.1.

Either party may terminate this agreement on giving the other 30 days written
notice:

a) If that other commits a material breach of any of the terms or conditions of
this Agreement.

Provided that the defaulting party has failed to remedy the default within the
notice period, or the default has not been caused by conditions beyond the
control of such party.

b) If the Assignee enters into bankruptcy, insolvency or liquidation whether
compulsory or voluntarily or enters into any legal proceedings.

c) If the Assignee assigns the burden or benefit of this agreement to any third
person without the written consent of the Assignor.

9.2.         Termination or cancellation due to default as described above in
clause 9.1 a, of the present Agreement shall give the right to the
non-defaulting party for compensation of any and all damages.

9.3.         Termination or cancellation due to situations as described above in
clause 9.1. b and 9.1.c, of the present Agreement shall give the right to the
Assignor to recover immediately the full ownership of the Patents and the
exclusive rights of use it as it wishes, without any obligation towards the
Assignee.

ARTICLE X - LANGUAGE

10.1.     The present agreement is established in Greek and English language.
The parties can use translations on any other language. In case of any
difference only the Greek and English text will be considered as original and
will prevail.   

ARTICLE XI - APPLICABLE LAW AND ATTRIBUTION OF COMPETENCE

11.1.      This agreement shall be governed by its proper provisions and in the
silence of such provisions by Greek law.

 

-8-

 


--------------------------------------------------------------------------------



 

 

11.2.      All disputes arising in connection with the present contract shall be
finally settled under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce (C.C.I) in Paris by one or more arbitrators
appointed in accordance with the said Rules.

Place of arbitration: Paris France

Language of arbitration: French.

XII - ENTIRE AGREEMENT

12.1.      This Agreement constitutes the entire and final Agreement between the
parties in relation to the following:

a)  Greek Patent no 1002616/ February 20, 1997 (Application registered in the
Greek National Office of Industrial Property on February 21, 1996 under the
number  960100061) and title: “Synthesis and method of synthesis of molecule
Tetrahydro - N,N - dimethyl - 2,2 - diphenyl - 3 - furanemethanamine (AE 37),
with anticonvulsant, antidepressant and nootropic activity”.

b) Greek Patent no 1004208/ April 4, 2003 (Application registered in the Greek
National Office of Industrial Property on October 15,2001 under the number
20010100476) and title: “Aminotetrahydrofuran derivatives,
muscarinic/sigma/sodium channel ligands, with synergic sigma/muscarinic
(neuroactivating) and sigma/sodium channel (neuroprotective) components, as
prototypical activating – neuroprotectors and neuroregenerative drugs”.

c) Greek Patent no 1004868/ April 26, 2005 (Application registered in the Greek
National Office of Industrial Property on April 22, 2003 under the number
20030100190) and title: “Aminotetrahydrofuran derivatives,
muscarinic/sigma/sodium channel ligands, ortho-and allo-sterically operating, as
prototypical neuromodulating and neuroregenerative drugs”.

d) Greek Patent application no 20070100020/January 17, 2007. Registered in the
Greek National Office of Industrial Property under the title: “New sigma (s)
receptor ligands with anti-apoptotic and/or pro-apoptotic properties over
cellular biochemical mechanisms, with neuroprotective, anti-cancer,
anti-metastatic and anti-(chronic) inflammatory action”.

This Agreement supersedes any and all document and other agreements relating to
the subject matter hereof.

 

-9-

 


--------------------------------------------------------------------------------



 

 

12.2.     Any amendments and/or supplements to this Agreement shall not be valid
or binding unless in writing and signed by an officer duly authorized by the
Board of Directors of the Assignee and the Assignor or any person duly
authorized by him.

ARTICLE XIII - POWER

13.1      All powers for the registration of the present in the Patent's
Registry of the Greek National Office of Industrial Property are accorded to the
bearer of an original copy of this Agreement.

13.2.      All costs, expenses and fees related to the present agreement and the
registration in the Patent's Registry of the Greek National Office of Industrial
Property will be borne by the Assignee.

IN WITNESS WHEREOF the parties have caused and executed on the date first above
written this present Agreement in three originals, one for each party and one to
be registered in the Patent's Registry of the Greek National Office of
Industrial Property.

 

For The Assignor  

For The Assignee

 

 

-10-

 


--------------------------------------------------------------------------------



 

 



Schedule “A”.

AE 14,  

}

 

AE 37,  

}  CNS, Alzheimer, Epilepsy, Depression

AE 37 Met,   }

Ad PhAL,  

}

 

AL 142 Me,  

}

 

 

AdBPA,  

}   Cancer (Colon, Breast, Prostate, Brain, Lung)

AdBPP,  

}

 

Ad(Me)CP  

}

 

 

 

 

-11-

 

 

 